Citation Nr: 9934130	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  98-17 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased evaluation for anxiety 
reaction, currently evaluated as 50 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to a service connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


REMAND

The veteran had active service from November 1971 to November 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision of the Department 
of Veterans Affairs (VA) Reno, Nevada, Regional Office (RO).  

A review of the record shows that VA psychiatric examinations 
were performed in November 1997 and November 1998.  A review 
of the psychiatric examination reports reveals that they are 
entirely absent for mention of how the veteran's service 
connected anxiety reaction interferes or impacts his 
employability.  Information in the claims folder suggests 
that the VA examiners may have been requested to provide 
information on the veteran's employability but it was not 
provided.  At the October 1998 personal hearing, the veteran 
testified that he had had 50 jobs in the past twenty years.  

The VA has a statutory duty to assist claimants with their 
claims under the provisions of 38 U.S.C.A. §  5107(a) (West 
1991).  In consideration of the foregoing, this case is 
REMANDED to the RO for the following:

1.  The RO should attempt to obtain 
copies of the veteran's outpatient 
treatment records from September 1997 to 
the present, from the VA Medical Center 
in, Las Vegas, Nevada, and associate 
those records with the claims folder.  

2.  The veteran should be afforded a VA 
psychiatric examination. The examiner is 
asked to express an opinion with respect 
to which of the following criteria best 
describes the veteran's psychiatric 
disability picture due solely to his 
service-connected disorder:

(a)  Occupational and social 
impairment due to mild or transient 
symptoms which decrease work 
efficiency and ability to perform 
occupational tasks only during 
periods of significant stress, or; 
symptoms controlled by continuous 
medication; or

(b)  Occupational and social 
impairment with occasional decrease 
in work efficiency and intermittent 
periods of inability to perform 
occupational tasks (although 
generally functioning 
satisfactorily, with routine 
behavior, self-care, and 
conversation normal), due to such 
symptoms as:  Depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, and mild 
memory loss; or 

(c)  Occupational and social 
impairment with reduced reliability 
and productivity due to such 
symptoms as:  Flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory; impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; and difficulty 
in establishing or maintaining 
effective work and social 
relationships; or 

(d)  Occupational and social 
impairment with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, mood, 
due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; 
speech intermittently illogical, 
obscure, or irrelevant; near-
continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or a worklike setting); and the 
inability to establish and maintain 
effective relationships; or 

(e)  Total occupational and social 
impairment, due to such symptoms as:  
Gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; memory loss for names 
of close relatives, own occupation 
or own name.

If positive symptoms from more than one 
of the above categories are identified, 
the examiner is requested to identify 
those which are most predominant based on 
consideration of the entire contemporary 
record and to provide an opinion as to 
the level of occupational and social 
impairment (a through e above) that most 
closely reflects the veteran's overall 
symptomatology and level of disability 
due solely to the service-connected 
psychoneurosis.  The examiner should 
opine whether the veteran is unemployable 
because of his service-connected 
disability.  A multi-axial assessment 
should be conducted, and a thorough 
discussion of Axis IV (psychosocial and 
environmental problems) and Axis V 
(Global Assessment of Functioning (GAF) 
score), with an explanation of the 
numeric code assigned, is to be included.  
The rationale for all conclusions should 
be provided.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should review the 
examination report and requested opinions 
to ensure complete compliance with the 
directives of this remand.  Corrective 
procedures should be implemented, if 
necessary.

4.  Thereafter, the RO should review the 
record and readjudicate the issue of 
entitlement to an increased evaluation 
under the new criteria that became 
effective in 1996, as well as under the 
earlier criteria.

When the requested development has been accomplished, if the 
claim remains in a denied status, the veteran and his 
representative should be furnished with a supplemental 
statement of the case and afforded a reasonable opportunity to 
respond thereto.  Thereafter, if necessary, the case and the 
requested evidentiary data should be returned to the Board for 
further appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.  
	Member, Board of Veterans' Appeals



 

